USCA11 Case: 19-12852      Date Filed: 04/14/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 19-12852
                   Non-Argument Calendar
                   ____________________

KENNETH CARL GUY,
                                              Plaintiff-Appellant,
versus
STATE OF FLORIDA,
PLAZA HOME MORTGAGE,


                                          Defendants-Appellees.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
              D.C. Docket No. 0:19-cv-60120-BB
                   ____________________
USCA11 Case: 19-12852        Date Filed: 04/14/2022    Page: 2 of 9




2                      Opinion of the Court               19-12852


Before WILSON, JILL PRYOR, and ANDERSON, Circuit Judges.
PER CURIAM:
       Kenneth Carl Guy appeals the district court’s sua sponte dis-
missal without prejudice under 28 U.S.C. § 1915(e)(2) of his pro se
42 U.S.C. § 1983 complaint alleging violations of the Constitution
of the United States by the State of Florida and Plaza Home Mort-
gage. After careful review, we affirm.
                                 I.
       Guy filed a pro se complaint against the State of Florida and
Plaza. The complaint alleged the following. When Guy purchased
his condominium in Oakland Park, Florida, he was given two sets
of documents that indicated two different prices, $75,000 and
$79,000. This, Guy would later surmise, was an attempted mort-
gage fraud scheme. Shortly after the purchase was completed, one
or more of the orchestrators of the fraud—whose ranks included,
unbeknownst to him at the time, the condominium’s community
association manager—broke into Guy’s condominium to change
the documents to reflect the higher sale price. When Guy reported
the fraud to the community association manager, she told him to
keep quiet while the investigation was ongoing, but her actual mo-
tivation was to “inform[] everyone . . . that [Guy] was ‘crazy’ in
order to discredit [him] when and if he attempted to inform other
members of the association about the mortgage fraud scheme.”
USCA11 Case: 19-12852               Date Filed: 04/14/2022    Page: 3 of 9




19-12852                     Opinion of the Court                        3

Doc. 1 at 3. 1 The manager also contacted Guy’s employer, News-
max Media Inc., to have Guy fired. And the manager told “every-
one” in the condominium complex and at Newsmax of a disease
Guy was living with, a disclosure Guy did not consent to having
been made. Id. at 4.
        Guy further alleged that, due to this disclosure, Newsmax
and the condominium association “fear[ed] a discrimination [law-
suit],” so they “devised a plan to fire and evict” him. Id. Newsmax
and the condominium association thereafter repeatedly harassed,
stalked, threatened, and attempted to frame him and committed
“fraud upon the court,” including by “con[ning] employees of the
State of Florida to assist in committing acts to keep [him] from any
means or ability to litigate.” Id. at 5.
       Guy’s home was foreclosed upon in state-court proceedings
in September 2017. Guy appealed unsuccessfully to the Fourth Dis-
trict Court of Appeal.
      Although the allegations centered on an alleged mortgage
fraud scheme, the complaint’s substantive claims concerned
wrongs that allegedly took place in the foreclosure proceedings.
The complaint asserted 19 numbered claims for relief, many of
which contain allegations that overlap and that reference numer-
ous court proceedings. We summarize them as best as we can un-
derstand them. Count I, against Fourth District Court of Appeal


1   “Doc.” numbers are the district court’s docket entries.
USCA11 Case: 19-12852        Date Filed: 04/14/2022     Page: 4 of 9




4                      Opinion of the Court                19-12852

Judge Edward Artau, alleged that details in that court’s record in
the foreclosure proceedings were altered, in violation of the Four-
teenth Amendment and the Supremacy Clause. Count II, also
against Judge Artau, alleged that the judge failed to enforce a state
procedural rule against Plaza during the foreclosure proceedings,
in violation of the Fourteenth Amendment. Count III, against
Broward County Circuit Court Judge Joel Lazarus, alleged a Four-
teenth Amendment violation by incorporating the allegations of
Count I. Count IV, against Plaza’s Vice President of Operations
Keith Manson, alleged that Plaza had “unclean hands” in the fore-
closure proceedings and that Plaza’s claims should have been “dis-
missed with prejudice.” Id. at 14. Count V, against an unknown
clerk at the Fourth District Court of Appeal, alleged obstruction
during the foreclosure proceedings relating to an attempt by Guy
to remove the proceedings to federal court, in violation of the
Fourteenth Amendment.
        Count VI, against an unknown clerk at the Broward County
Clerk of Court, alleged that dates on the docket in Guy’s foreclo-
sure case had been altered, in violation of the Fifth and Fourteenth
Amendments. Count VII, against Judge Lazarus, alleged the same
facts as Count VI, also in violation of the Fifth and Fourteenth
Amendments. Count VIII, against an unknown clerk at the
Broward County Clerk of Court, alleged that the State had failed
to prosecute Manson for perjury during the foreclosure proceed-
ings, in violation of the Fifth and Fourteenth Amendments. Counts
IX and X, against Judge Artau, alleged as in Count I that the record
USCA11 Case: 19-12852         Date Filed: 04/14/2022     Page: 5 of 9




19-12852                Opinion of the Court                         5

in the foreclosure proceedings was altered or that evidence was
suppressed, in violation of the Fifth and Fourteenth Amendments.
       Count XI, also against Judge Artau, alleged that the record
in the foreclosure proceedings improperly was altered and that
Plaza was allowed to commit mortgage fraud without conse-
quence, in violation of the Fourteenth Amendment. Count XII,
against Deputy Clerk of the Florida Supreme Court Mark Clayton,
alleged that the clerk’s office illegally dismissed his appeal from the
Fourth District Court of Appeal, in violation of the Fourteenth
Amendment. Count XIII, against unknown clerks in the Florida Su-
preme Court, Fourth District Court of Appeal, and Broward
County Circuit Court, alleged that documents were removed from
those courts’ dockets in the foreclosure proceedings, in violation of
the Fourteenth Amendment. Count XIV, against Judge Lazarus, al-
leged that Guy was denied the right to apply for indigency status in
his foreclosure case, in violation of the Fourteenth Amendment.
Count XV, against the “County Clerk of Courts of the Florida Su-
preme Court,” id. at 28, alleged that Guy was denied the right to
invoke the Florida Supreme Court’s mandatory jurisdiction in
seeking to appeal the Fourth District Court of Appeal’s decision in
his foreclosure case, in violation of the Fourteenth Amendment.
        Count XVI, against the Deputy Clerk of the Florida Supreme
Court, alleged that Guy was denied the right to seek a writ of cer-
tiorari to review his foreclosure case in the Supreme Court of the
United States, in violation of the Fourteenth Amendment. Count
XVII, against Judge Lazarus, alleged that the record in Guy’s
USCA11 Case: 19-12852              Date Filed: 04/14/2022        Page: 6 of 9




6                           Opinion of the Court                     19-12852

foreclosure proceedings was repeatedly altered, denying him ac-
cess to the courts, in violation of the Fourteenth Amendment.
Count XVIII, against an unknown clerk at the Broward County
Clerk of Court, alleged that his foreclosure proceedings were ille-
gally dismissed, in violation of the First and Fourteenth Amend-
ments. Count XIX, against Judge Lazarus, alleged that evidence
was altered in Guy’s foreclosure proceeding before the Fourth Dis-
trict Court of Appeal to cover up the fact that a person who physi-
cally attacked Guy was not arrested, in violation of the Fourteenth
Amendment.
        In addition to the 19 substantive counts, the complaint re-
quested a preliminary injunction that would “stay the proceedings
in the state court.” Id. at 41. In the absence of an injunction, the
complaint alleged, Guy would lose his home. And in the “Prayer
[f]or Relief,” the complaint reiterated the request for “[a]n emer-
gency . . . injunction to stay all proceedings in any and every case
that is the result of (and including),” the Broward County Circuit
Court foreclosure proceeding. Id. at 43.
      Guy sought leave to proceed in forma pauperis. The district
court sua sponte reviewed the complaint under 28 U.S.C.
§ 1915(e)(2) and concluded, as relevant here, that the complaint
should be dismissed for lack of jurisdiction under the Rooker-Feld-
man doctrine.2 Thus, the court dismissed the complaint without

2   Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Ct. of Appeals v. Feldman,
460 U.S. 462 (1983).
USCA11 Case: 19-12852         Date Filed: 04/14/2022     Page: 7 of 9




19-12852                Opinion of the Court                         7

prejudice and denied as moot Guy’s motion to proceed in forma
pauperis.
       Guy has appealed.
                                  II.
        Guy argues that the district court erred in determining that
his suit was barred by the Rooker-Feldman doctrine. We review de
novo a district court’s application of the Rooker-Feldman doctrine.
Lozman v. City of Riviera Beach, 713 F.3d 1066, 1069 (11th Cir.
2013).
        “The Rooker-Feldman doctrine eliminates federal court ju-
risdiction over those cases that are essentially an appeal by a state
court loser seeking to relitigate a claim that has already been de-
cided in a state court.” Target Media Partners v. Specialty Mktg.
Corp., 881 F.3d 1279, 1281 (11th Cir. 2018). The doctrine “ensure[s]
that the inferior federal courts do not impermissibly review deci-
sions of the state courts—a role reserved to the United States Su-
preme Court.” Id. Under the Rooker-Feldman doctrine, a federal
court is barred from adjudicating a claim that was “either (1) one
actually adjudicated by a state court or (2) one inextricably inter-
twined with a state court judgment.” Id. at 1286 (internal quotation
marks omitted).
       “[A] claim that at its heart challenges the state court decision
itself—and not the statute or law which underlies that decision—
falls within the doctrine because it complains of injuries caused by
state-court judgments and invites review and rejection of those
USCA11 Case: 19-12852         Date Filed: 04/14/2022    Page: 8 of 9




8                      Opinion of the Court                 19-12852

judgments.” Behr v. Campbell, 8 F.4th 1206, 1211 (11th Cir. 2021)
(internal quotation marks omitted). “[F]inding a claim to be barred
by Rooker-Feldman requires that it amount to a direct attack on
the underlying state court decision.” Id. at 1212 (internal quotation
marks omitted). The doctrine “does not block claims that require
some reconsideration of a decision of a state court if the plaintiff
presents some independent claim, albeit one that denies a legal
conclusion that a state court has reached in a case to which he was
a party.” Id. (internal quotation marks omitted). In fact, in Behr we
admonished district courts that the doctrine “will almost never ap-
ply.” Id.
       In Behr, we emphasized the importance of the complaint’s
prayer for relief: “claims that seek only damages for constitutional
violations of third parties—not relief from the judgment of the
state court—are permitted,” whereas claims that directly seek relief
from the state court’s judgment are not. Id.; see VanderKodde v.
Mary Jane Elliott, P.C., 951 F.3d 397, 402 (6th Cir. 2020) (explaining
that a court cannot determine whether a plaintiff’s injury arises
from the state-court judgment and is barred by Rooker-Feldman
“without reference to the plaintiff’s request for relief” (alteration
adopted) (internal quotation marks omitted)), cited with approval
in Behr, 8 F.4th at 1213.
       This is one of those the rare cases in which the district court
lacked jurisdiction to hear each claim in Guy’s complaint under the
Rooker-Feldman doctrine. This is because in each claim, Guy asked
the district court to “review and reject” the state courts’ judgments
USCA11 Case: 19-12852             Date Filed: 04/14/2022         Page: 9 of 9




19-12852                   Opinion of the Court                                9

in the foreclosure proceedings. Behr, 8 F.4th at 1213 (internal quo-
tation marks omitted). Each claim alleged that actors in the state-
court proceedings, whether judges, clerks, or an employee for the
mortgage company, had prejudiced his state court foreclosure pro-
ceedings. This alone is not sufficient under Behr to invoke the
Rooker-Feldman doctrine. But the relief Guy requested was a stay
of the foreclosure proceedings in state court so that his condomin-
ium would not be foreclosed upon. This prayer for relief evidences
a direct attack of the state-court judgment, just as we indicated in
Behr. Id.; see VanderKodde, 951 F.3d at 402. So, the district court
correctly determined that it lacked jurisdiction over any of the
claims in the complaint under Rooker-Feldman. 3
        AFFIRMED.




3 Guy asserts that he made an “England reservation” in state court, barring
application of the Rooker-Feldman doctrine. Appellant Br. at 15–18. But the
case he relies upon, England v. La. State Bd. of Med. Exam’rs, 375 U.S. 411
(1964), was a case concerning a different abstention doctrine. See id. at 421–23
(holding that a federal-court litigant forced into state court because of Pullman
abstention may reserve the right to return to federal court). Guy cites no au-
thority to support his argument that England’s reservation procedure is appli-
cable in the Rooker-Feldman context.
Because we affirm on the basis that the district court lacked jurisdiction, we
do not reach any of the alternative reasons the district court provided for dis-
missing the action, nor do we address Guy’s alternative arguments on appeal.